PER CURIAM.
James Fanin appeals his convictions and sentences for five counts of sexual battery and one count of lewd and lascivious assault. We affirm the convictions and sentences for the five counts of sexual battery as we find no reversible error.
We reverse the conviction and sentence for lewd and lascivious assault. The trial judge erred in not granting the motion for judgment of acquittal as the victim did not testify that the defendant exposed his sexual organs to her during the 1983 incident in the camper.
ERVIN, ZEHMER and BARFIELD, JJ., concur.